Citation Nr: 0026657	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
1997, for the grant of service connection for scoliosis of 
the thoracic spine.

2.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder.

3.  Whether there was clear and unmistakable error in the 
June 1970 rating decision in assigning a 20 percent 
evaluation for residuals of a pleural cavity injury, in 
assigning a 40 percent evaluation for residuals of wounds and 
surgery to the right shoulder with severe muscle injury, 
right hemopneumothorax and fracture of the rib, and in 
assigning a 10 percent evaluation for residuals of shrapnel 
wound with metallic foreign body at T6.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1998 and October 1998 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1998 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
evaluation, effective July 29, 1997.  In October 1998, the RO 
granted service connection for scoliosis of the thoracic 
spine and assigned a 10 percent evaluation, effective July 
29, 1997.

In November 1999, the appellant had a hearing before the 
Veterans Law Judge rendering this decision.


FINDINGS OF FACT

1.  The appellant's representative raised a claim related to 
a deformity of the thoracic spine at the September 10, 1996, 
RO hearing.

2.  Post-traumatic stress disorder is manifested by 
difficulty controlling anger, few friends, conflicts with 
peers and co-workers, and decreased concentration.

3.  On July 30, 1997, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wanted to withdraw his appeal as to the 
claims of whether there was clear and unmistakable error in 
the June 1970 rating decision in assigning a 20 percent 
evaluation for residuals of a pleural cavity injury, in 
assigning a 40 percent evaluation for residuals of wounds and 
surgery to the right shoulder with severe muscle injury, 
right hemopneumothorax and fracture of the rib, and in 
assigning a 10 percent evaluation for residuals of shrapnel 
wound with metallic foreign body at T6.  


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date of September 10, 
1996, for the grant of service connection for scoliosis of 
the thoracic spine have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155; 3.400 (1999).

2.  The criteria for an initial evaluation of 50 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.7; Part 4, 
Diagnostic Code 9411 (1999).

3.  The criteria for withdrawal of a substantive appeal as to 
the claims of whether there was clear and unmistakable error 
in the June 1970 rating decision in assigning a 20 percent 
evaluation for residuals of a pleural cavity injury, in 
assigning a 40 percent evaluation for residuals of wounds and 
surgery to the right shoulder with severe muscle injury, 
right hemopneumothorax and fracture of the rib, and in 
assigning a 10 percent evaluation for residuals of shrapnel 
wound with metallic foreign body at T6 by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date

Service connection was granted for scoliosis of the thoracic 
spine effective July 29, 1997.  The appellant claims that 
service connection should be granted from 1969, which was 
when he was discharged from service.  Specifically, he states 
that the scoliosis was shown when he underwent a VA 
examination soon after discharge from service.  He asserts VA 
hid this finding from him, and thus he did not know that he 
could have applied for benefits for such at that time.

At the November 1999 Board hearing, the appellant's 
representative asserted that service connection for a 
deformity of the thoracic spine was raised at the September 
10, 1996, RO hearing, and if service connection could not be 
granted as of 1969, then the effective date should be the 
date of the RO hearing.

Service medical records show that x-rays taken of the 
thoracic spine in June 1968 revealed an old fracture of T-6 
with moderate deformity of the vertebral body and mild "S" 
shaped upper thoracic scoliosis.

The record reflects the appellant submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which was 
received in October 1969.  He requested service connection 
for gun shot wounds to his back and chest with a retained 
bullet.

He underwent a VA examination in March 1970.  X-rays taken of 
the thoracic spine showed scoliosis with congenital deformity 
at T2 and T3 on the right and a double scoliotic curve was 
present with the lower component convex to the right.

In June 1970, service connection was granted for the 
following disabilities: residuals of shrapnel wounds and 
surgery, right hemothorax with severe muscle injury and 
fracture of the rib; residuals of pleural cavity injury with 
previous hemopneumothorax; residuals of shrapnel wound with 
metallic foreign body in the region of T6; and scar, 
tracheostomy in neck.

At a September 10, 1996, RO hearing, the appellant's 
representative noted that x-rays conducted in June 1970 had 
shown evidence of a vertebral deformity and that the rating 
decision granted service connection only for the damage to 
the muscles of the thoracic region without contemplating a 
separate 10 percent evaluation for the vertebral deformity in 
the thoracic spine.

On July 30, 1997, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated he wanted 
service connection for scoliosis as a result of the wound he 
sustained in service.

The appellant underwent a VA examination in September 1997.  
Physical examination revealed mild scoliosis.  X-rays of the 
thoracic spine showed scoliosis.  The examiner entered a 
diagnosis of thoracic spine scoliosis secondary to regional 
trauma.

The appellant underwent a VA examination in April 1998.  The 
examiner noted that x-rays taken in September 1997 had shown 
scoliosis of the thoracic spine and stated that it was more 
likely than not that the etiology of the scoliosis was the 
gunshot wound from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (1999).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

Additionally, under 38 C.F.R. § 3.155(a) (1999), the 
appellant or a representative of the appellant can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  

The Board has reviewed the relevant evidence of record 
including the appellant's testimony and statements on appeal.  
At the September 10, 1996, RO hearing, the appellant's 
representative stated that there was evidence of a deformity 
in the appellant's thoracic spine and that he should receive 
additional benefits for such, as the deformity had been shown 
in service and at the time of the March 1970 VA examinations.  

Following the RO hearing, the appellant submitted a VA Form 
21-4138, Statement in Support of Claim, which was received on 
July 30, 1997, stating he wanted service connection for 
scoliosis as a result of the gunshot wound he sustained in 
service.

Considering 38 C.F.R. § 3.155(a), the Board finds that the 
appellant's representative raised an informal claim for 
service connection for scoliosis of the thoracic spine at the 
time of the September 10, 1996, RO hearing.  Specifically, he 
identified the benefit sought.  See id.  Within one year of 
the hearing, the appellant filed a specific written claim for 
service connection for such.  See id.  Thus, the Board finds 
that the date of the appellant's claim for service connection 
for scoliosis of the thoracic spine is September 10, 1996, 
the date of the initial claim, and not July 29, 1997.  See 
id.

Therefore, the Board has determined that the correct date of 
the grant of service connection for scoliosis of the thoracic 
spine is September 10, 1996.

As to an effective date earlier than September 10, 1996, the 
Board finds that such is not possible.  Although scoliosis 
was shown in service and at the time of the March 1970 VA 
examinations, clinical findings of scoliosis do not represent 
claims for service connection.  The appellant did not raise 
the claim for service connection for scoliosis of the 
thoracic spine until September 10, 1996, and therefore 
service connection for such cannot be granted prior to that 
date.

Based on the evidence of record, the Board concludes that an 
effective date earlier than September 10, 1996, is not 
warranted or available.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Post-traumatic stress disorder

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
initial evaluation in excess of 30 percent for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).

The Board has continued the issue as "entitlement to an 
initial evaluation in excess of 30 percent for post-traumatic 
stress disorder" since service connection has been granted 
in the rating decision on appeal, and the appellant seeks a 
higher evaluation than the one assigned by the RO.  The 
appellant is not prejudiced by this naming of the issue, as 
the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  The distinction between disagreement with the 
original evaluation awarded and a claim for an increased 
evaluation is important in terms of VA adjudicative actions.  
Id.  However, the Court did not provide a substitute name for 
the issue.

In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
during the appeal period and that a uniform evaluation is 
appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

A June 1997 VA outpatient treatment report shows the veteran 
was seen with complaints of difficulty sleeping.  He reported 
that while in Vietnam, he had to tend to dead bodies and 
stated he had flashbacks of those experiences.  The appellant 
reported he was sleeping better with the medication VA had 
prescribed.  The examiner entered a diagnosis of post-
traumatic stress disorder.  The following month, he reported 
that the medication was helping in that he was happier at 
work and his relationship with his wife was improving.

In July 1997, the appellant was evaluated by a social worker 
at the Vet Center.  He reported he had been married for 30 
years and felt he had a strong marriage.  He stated he had 
worked for a cement company for 20 years and eventually left 
because he could not deal with the authority issues.  The 
appellant described himself as angry all the time.  He noted 
he had had six jobs in the last six years and stated he felt 
he was losing control.  The appellant described himself as a 
distant father and being uninvolved with his family.

The social worker stated there did not appear to be any 
psychosis evidenced.  She entered a diagnosis of post-
traumatic stress disorder and determined that it caused a 
substantial amount of distress.  She assigned a GAF score of 
51.

In August 1997, the appellant reported he was still having 
difficulty sleeping for more than three to four hours, but 
that this was better than it had been before.  The appellant 
noted he was not snapping at people, he could control his 
anger, and that he was less tense.  That same month, he was 
reported as mildly anxious, ruminating and depressed, but not 
in acute distress.  The appellant denied suicidal ideation, 
homicidal ideation or intent.  The examiner stated the 
appellant was not a danger to himself or others and did not 
have any thought disorder.

In September 1997, the examiner stated the appellant was 
fairly euthymic, appropriate, and stable, and in no acute 
distress.  The appellant denied suicidal ideation and 
homicidal ideation or intent.  The examiner stated the 
appellant was not a danger to himself or others.  In October 
1997, the examiner noted the appellant had explored the 
traumatic issues from service and had become tearful during 
his recollection.

The appellant underwent a VA psychiatric evaluation in 
December 1997.  He reported he had worked for a cement plant 
for 22 years.  He stated currently he worked as a nighttime 
custodian for the last two and one-half years and noted he 
worked alone and had no contact with anyone.  The appellant 
stated he had few friends and that he avoided getting close 
to people.  He added such behavior had caused difficulty in 
his marriage.  

The examiner stated the appellant complained of intrusive 
thoughts about Vietnam on a daily basis and more than once a 
day and complained of having nightmares, occurring in cycles 
and averaging two a month.  He noted the appellant cried when 
talking about stressful events in Vietnam.  The examiner 
stated he had survivor guilt and perpetrator guilt.  The 
appellant denied dissociative forgetting.  He described 
feeling estranged from others and being unable to have loving 
feelings towards others.  The appellant reported he was 
irritable, had angry outbursts, and had difficulty 
concentrating.  He denied being hypervigilant, but stated he 
had acute startle response.

The examiner stated the appellant was alert and oriented 
times four and did not appear to have any thought disorder.  
Short-term memory was good for three out of four items after 
three minutes.  Long-term memory was superficially intact.  
The examiner noted the appellant had a great deal of 
difficulty with serial sevens.  The appellant denied auditory 
or visual hallucinations.  Affective display was constricted, 
and mood was markedly dysphoric.  The appellant denied 
suicidal ideation.  The examiner entered a diagnosis of post-
traumatic stress disorder and a Global Assessment of 
Functioning (GAF) score of 54, noting the appellant had few 
friends and had conflicts with peers and co-workers.

A January 1998 VA outpatient treatment report shows the 
appellant was seen for his post-traumatic stress disorder.  
He reported he had difficulties with hostility, which would 
lead him to separate himself from others.  He noted he had 
frequent nightmares, flashbacks, and insomnia.  The appellant 
stated he did not have any close friends.  He denied 
homicidal or suicidal ideations.  The examiner noted he was 
slightly anxious and had limited insight.  Judgment was fair 
to good.  There was no evidence of psychotic symptomatology.  
The examiner entered a diagnosis of post-traumatic stress 
disorder and depressive disorder and assigned a GAF score of 
55.

In February 1998 and March 1998, the examiner stated the 
appellant was mildly anxious and depressed but not in acute 
distress.  There was no suicidal or homicidal ideation.  The 
examiner stated the appellant was not a danger to himself or 
others.

April 1998 treatment reports from the Vet Center reveal the 
appellant was addressing his issues with Vietnam and his 
symptomatology related to post-traumatic stress disorder.

In July 1998, the appellant was hospitalized at a VA facility 
for post-traumatic stress disorder treatment.  At admission, 
the examiner stated the appellant was cordial and had no 
thought disorder.  His mood was depressed, and his affect was 
sad.  The examiner noted that his affect became cheerful when 
talking about combat themes.  There was no cognitive deficit.  
The appellant reported a history of irritability, which had 
improved since being on medication.  The examiner stated the 
appellant had severe survivor guilt.

At discharge, the diagnoses entered were post-traumatic 
stress disorder and major depressive disorder.  The GAF 
assigned was 50.

The inpatient treatment reports from the hospitalization 
reveal the appellant continuously denied homicidal and 
suicidal ideations.  Towards the end of the hospitalization, 
the appellant reported feeling more depressed and more 
emotional, but noted he felt less prone to combat 
ruminations.  He stated he felt motivated to continue with 
outpatient treatment.

In October 1998, the appellant was described as being mildly 
anxious, but not grossly depressed and not in acute distress.  
He denied suicidal ideation or homicidal ideation or intent.  
The examiner stated he was not a danger to himself or to 
others.

The appellant underwent a VA psychiatric evaluation in 
December 1998.  The appellant reported he worked as a 
custodian and had been at that job for three years.  He 
stated his marriage was in trouble, as his wife was sick of 
hearing about his post-traumatic stress disorder 
symptomatology.  He stated he had been hospitalized for post-
traumatic stress disorder because he noticed his hostility 
towards his boss at work was getting worse and thought he 
should seek help.

The examiner stated the appellant was cooperative during the 
interview and was oriented times three.  He noted the 
appellant looked sad and depressed.  The appellant was able 
to name the president and the governor of California.  He 
could do mathematical calculations accurately.  He denied 
hallucinations, delusions, or other signs of psychosis.  
Judgment was intact, and affect was depressed.

The examiner stated the appellant had the classical symptoms 
of post-traumatic stress disorder-nightmares, flashbacks, 
depression, intrusive thoughts, major social isolation with 
almost no friends, and ongoing trouble dealing with anger.  
The examiner stated the appellant's symptoms had worsened 
over the last year.  He stated the appellant had serious 
post-traumatic stress disorder symptoms.  The examiner 
diagnosed moderately severe post-traumatic stress disorder, 
and entered a GAF score of 52.

At the November 1999 hearing before this Board Member, the 
appellant stated he was employed as a custodian.  He noted he 
did not work with anyone else-that he worked alone.  He 
stated he liked working alone and not having regular contact 
with people because he did not interact well with others.

The appellant stated he was still being treated at the Vet 
Center every two weeks and that it was helpful.  He stated he 
did not like being around crowds of people.  The appellant 
noted that his post-traumatic stress disorder had affected 
his marriage.  He stated he had two daughters with whom he 
had distant relationships.  He noted he had contemplated 
suicide and that he went to get help for it.  The appellant 
stated that being on medication definitely helped his level 
of depression.  He stated he rarely socialized with people 
and had one close friend.

The appellant's spouse testified that it was difficult to 
live with the appellant.  She noted they had problems due to 
his not wanting to socialize.  She stated the post-traumatic 
stress disorder had affected their relationship.  The 
appellant's spouse stated her husband was definitely 
suffering as a result of his post-traumatic stress disorder.  
She noted that he would not go shopping or run errands with 
her very much because he did not like having that sort of 
interaction with others.

The appellant testified he was an angry person, but that he 
was less so with being on the medication.  He stated he did a 
lot of yard work because it would keep his mind busy.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The rating criteria for post-traumatic stress disorder and 
the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The Board notes that the appellant has also been diagnosed 
with depressive disorder and major depression.  No medical 
professional has attempted to distinguish the symptoms due to 
the service-connected post-traumatic stress disorder from the 
symptoms related to the other psychiatric diagnoses.  
Therefore, reasonable doubt will be resolved in the 
appellant's favor, and the Board will attribute all the 
symptoms described above to the appellant's service-connected 
post-traumatic stress disorder.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 
8, 1996)).

After having reviewed the evidence, the Board concludes that 
the evidence supports a 50 percent evaluation for post-
traumatic stress disorder.  The appellant reports nightmares, 
flashbacks, and intrusive thoughts, and major social 
isolation.  He has stated he has an anger management problem 
and does not relate to others well.  He has a job where he 
works in the evenings, for the purpose of not having much 
contact with others.  The appellant described feeling very 
hostile towards his boss.  He stated he had left his job of 
22 years because he did not deal well with the authority 
issues.  

The appellant has been married for 33 years, but has an 
erratic relationship with his wife.  He reports being 
uninvolved with his two daughters.  He has been described as 
having severe survivor guilt and perpetrator guilt.  The 
appellant has consistently reported having difficulty 
sleeping, even with the medication he takes for his post-
traumatic stress disorder.  He has denied homicidal and 
suicidal ideations, but noted he had contemplated suicide 
when testifying before this Board Member.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  Thus, the Board has determined that the 
appellant would be appropriately evaluated as 50 percent 
disabling for his post-traumatic stress disorder symptoms.  
See 38 C.F.R. Part 4, Diagnostic Code 9411.

This determination is supported by the assignment of GAF 
scores of between 50 and 55.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).

GAF scores, which fall within the range of 51 to 60, are 
defined as "Moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  GAF 
scores, which fall within the range of 41 and 50 are defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score 
of 50).  The Board finds that such assignment of GAF scores 
between 50 and 55 is indicative of a 50 percent evaluation 
for post-traumatic stress disorder.

An evaluation in excess of 50 percent, however, is not 
warranted.  The evidence establishes that the appellant does 
not have obsessional rituals which interfere with routine 
activities.  The appellant has consistently denied 
hallucinations and delusions.  He does not have 
intermittently illogical speech.  Examiners have stated he 
does not have a thought disorder and that he was oriented 
times three and oriented times four.  No medical professional 
has stated that the appellant neglects his personal hygiene.  
Additionally, he has been consistently described as not being 
a danger to himself or others.

The appellant is working, and has worked as a custodian for 
more than three years in the same job.  He has stated his job 
fits his personality well because he has little contact with 
others.  He has been described as being cooperative.  He has 
consistently denied homicidal and suicidal ideations, except 
for his report at the November 1999 hearing that he had 
contemplated suicide.  The preponderance of the evidence is 
against a finding that the appellant's post-traumatic stress 
disorder is more than 50 percent disabling.

The appellant and his spouse are competent to report the 
appellant's post-traumatic stress disorder symptoms.  To the 
extent that they have stated he was worse than the 30 percent 
evaluation contemplated, they were correct, and the Board has 
granted a 50 percent evaluation in this decision.  As to an 
evaluation in excess of 50 percent, the Board finds that the 
medical evidence of record does not support a higher 
evaluation.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

III.  Withdrawal of issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  A 
withdrawal of an appeal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).

Here, in a VA Form 21-4138, Statement in Support of Claim, 
received on July 30, 1997, the appellant stated he wished to 
"withdraw [his] pending appeal."  At that time, he had 
perfected appeals for the issues of whether there was clear 
and unmistakable error in the June 1970 rating decision in 
assigning a 20 percent evaluation for residuals of a pleural 
cavity injury, in assigning a 40 percent evaluation for 
residuals of wounds and surgery to the right shoulder with 
severe muscle injury, right hemopneumothorax and fracture of 
the rib, and in assigning a 10 percent evaluation for 
residuals of shrapnel wound with metallic foreign body at T6.  
Based on such statement, the Board finds that the appellant 
has withdrawn only these issues.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues only.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these issues, and it is dismissed.



ORDER

An effective date of September 10, 1996, for the grant of 
service connection for scoliosis of the thoracic spine is 
granted.

An initial evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

The claims for whether there was clear and unmistakable error 
in the June 1970 rating decision in assigning a 20 percent 
evaluation for residuals of a pleural cavity injury, in 
assigning a 40 percent evaluation for residuals of wounds and 
surgery to the right shoulder with severe muscle injury, 
right hemopneumothorax and fracture of the rib, and in 
assigning a 10 percent evaluation for residuals of shrapnel 
wound with metallic foreign body at T6 are dismissed.



		
	HOLLY E. MOEHLMANN
      Veterans Law Judge
	Board of Veterans' Appeals



 

